DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of this Application is a continuation of U.S. Application No. 15/917,284, filed on March 9, 2018, now U.S. Patent No. 10,581,455, which is a continuation of U.S. Application No. 14/675,728, filed on March 31, 2015, now U.S. Patent No. 9,954,551. 

Examiner's Notes
3.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Preliminary Amendment
4.	Acknowledgment is made of Applicant’s submission of preliminary amendment, dated February 10, 2020. Claims 1, 2, 5, 8, 9, 12-14, 16-18, 20- 22, 25, 28, 29, 32-34, 36-38, 40, 41, 45, 48, 49, 52-54, 56-58 and 60 have been amended; Claims 4, 24 and 44 have been canceled and new Claims 61-63 have been added. Accordingly, Claims 1-3, 5-23, 25-43 and 45-63 are now pending. This communication is considered fully responsive and sets forth below. 

Claim Objections
5.	Claim 61 is objected to under 37 CFR 1.75(c) because of the following 
Regarding claim 11, it recites, “A barrel compactor system for extracting a subset of data from a plurality of data units that together form an input dataset, the system comprising: 
a data unit shift generator that generates an shift value for one or more of the data units within the subset; and 
a barrel compactor comprising …”
The examiner objects the usage of the term “an shift value” as indicated in italics above and suggests amending it to “a shift value,” so the claim language flows better.
Claim Rejections - 35 USC § 101  
6.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
7.	Claims 21-23, 25-34, and 62 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory matter.
Regarding claim 21, it recites “A barrel compactor for extracting a subset of data from a plurality of data units that together form an input dataset, the barrel compactor comprising a plurality of logic cells arranged in an array, 
wherein the array comprises a plurality of rows and a column for each of the plurality of data units of the input dataset, wherein the logic cells of each of the columns are coupled together in series by a plurality of data pass lines.” 
This is an apparatus claim, it claims the barrel compactor comprising a plurality of logic cells arranged in an array as indicated in italics above.  It is rejected as data structure per se, since “a plurality of logic cells arranged in an array” is nothing but the data structure.
Same rationale applies to claim 62.
Claims 22, 23, and 25-34 depend from claim 21 and are rejected for the same reason.

Nonstatutory Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Regarding claim 1, it recites, “A barrel compactor system for extracting a subset of data from a plurality of data units that together form an input dataset, the system comprising: 
a data unit shift generator that generates a shift value for one or more of the data units within the subset of the input dataset; and 
a barrel compactor comprising a plurality of logic cells arranged in an array, 
wherein the array comprises a plurality of rows and a column for each of the plurality of data units of the input dataset, wherein the logic cells of each of the columns are coupled together in series by a plurality of data pass lines.”
Claims 1-4 of U.S. Patent No. 10,581,455 recites, “1. A barrel compactor system for extracting a subset of data from a plurality of data units that together form an input dataset, the system comprising: 
a data unit shift generator that generates a discrete shift value for at least one of the data units within the subset of the input dataset; and 
a barrel compactor comprising a plurality of logic cells arranged in an array, 
wherein the barrel compactor receives the input dataset, and shifts the at least one of the data units of the subset based on the discrete shift value such that the subset is in a different position within the input dataset.
2. The system of claim 1, wherein when in the different position within the input dataset, all of the data units of the subset are adjacent to each other.
3. The system of claim 2, wherein when in the different position within the input dataset, a rightmost data unit of the subset is in a rightmost position of the input dataset or a leftmost data unit of the subset is in a leftmost position of the input dataset.
4. The system of claim 3, wherein the array comprises a plurality of rows and a column for each of the plurality of data units of the input dataset, wherein the logic cells of each of the columns are coupled together in series by a plurality of data pass lines.” 
Based on the limitations presented above, claim 1 of the instant application claims a part of the limitations in claims 1-4 of U.S. Patent No. 10,581,455, by using different wordings with a broader meaning, such as “a shift value” instead of “a discrete shift value” as indicated in italics. 
Also, claim 1 is merely a broader version of the claims 1-4 of U.S. Patent No. 10,581,455 by eliminating the limitations of “wherein the barrel compactor receives the input dataset, and shifts the at least one of the data units of the subset based on the discrete shift value such that the subset is in a different position within the input dataset.
2. The system of claim 1, wherein when in the different position within the input dataset, all of the data units of the subset are adjacent to each other.
3. The system of claim 2, wherein when in the different position within the input dataset, a rightmost data unit of the subset is in a rightmost position of the input dataset or a leftmost data unit of the subset is in a leftmost position of the input dataset.” 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). 
Same rationale applies to claims 2, 3, 5-23, 25-43, and 45-61 as follows:
10.	Claims 2 and 3 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,581,455. 
11.	Claims 5-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 5-20 of U.S. Patent No. 10,581,455, individually. 
12.	Claims 21-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 21-24 of U.S. Patent No. 10,581,455. 
13.	Claims 25-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 25-40 of U.S. Patent No. 10,581,455, individually. 

15.	Claims 45-60 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 45-60 of U.S. Patent No. 10,581,455, individually.
16.	Claim 61 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,584,635. 
 
 Statutory Double Patenting
17.	Claim 62 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 21 of US 9,584,635.  
Regarding claim 62, it recites, “A barrel compactor for extracting a subset of data from a plurality of data units that together form an input dataset, the barrel compactor comprising an array of a plurality of logic cells that are each associated with a separate logical function, wherein the barrel compactor: 
receives the input dataset including the subset, wherein each of the data units of the subset have an independent shift value that indicates a number of positions within the input dataset to shift the associated data unit, and further wherein each of the data 
performs the separate logical function of one or more of the logic cells on pairs of the data units of the input dataset based on the qualifier values of the pairs of the data units; and 
shifts one or more of the data units of the subset based on the independent shift values such that the subset is output in a different position within the input dataset.” 
Claim 21 of US 9,584,635 recites, “A barrel compactor for extracting a subset of data from a plurality of data units that together form an input dataset, the barrel compactor comprising an array of a plurality of logic cells that are each associated with a separate logical function, wherein the barrel compactor: 
receives the input dataset including the subset, wherein each of the data units of the subset have an independent shift value that indicates a number of positions within the input dataset to shift the associated data unit, and further wherein each of the data units of the input dataset have a qualifier value that indicates if the data unit is a part of the subset; 
performs the separate logical function of one or more of the logic cells on pairs of the data units of the input dataset based on the qualifier values of the pairs of the data units; and 

Based on the information presented above, claim 62 of the instant application is identical to claim 21 of US 9,584,635. 
Same rationale applies to claim 63 as follows:
18.	Claim 63 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 41 of US 9,584,635.  

Allowable Subject Matter
19.	Claims 1-3, 5-23, 25-43, and 45-61 would be allowable if rewritten or amended to overcome the claim objection, the claim rejections under 35 U.S.C. 101 and the nonstatutory obviousness-type double patenting presented above. The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Yun et al. (US 8,300,714) and Ohtsuka et al. (US 2011/0246955) are generally directed to various aspects of the method for detecting a subcarrier spacing interval and the number of spaced symbols based on a predetermined pilot pattern upon signal reception; and re-executing the bus-path generation with respect to the bus for which it is determined in the verification that at least one of the nets is not successfully extracted. 

“a barrel compactor comprising a plurality of logic cells arranged in an array, wherein the array comprises a plurality of rows and a column for each of the plurality of data units of the input dataset,” and “wherein the logic cells of each of the columns are coupled together in series by a plurality of data pass lines,” as specified in claim 1. 
Similar limitations are included in claims 21 and 41. 
“a barrel compactor comprising an array of a plurality of logic cells that are each associated with a logical function,” and “wherein the barrel compactor receives the input dataset, performs the logical function of one or more of the logic cells on pairs of the data units of the input dataset based on qualifier values of the pairs of the data units,” as specified in claim 61. 
Dependent claims 2, 3, 5-20, 22, 23, 25-40, 42, 43, and 45-60 are also allowable for incorporating the features recited in the independent claims.

Conclusion
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

Vasseur et al. (US 2013/0022083) is cited to show sub-slotting to improve packet success rate in carrier sense multiple access networks;
Ohtsuka et al. (US 2011/0246955) is directed to various aspects of the method for re-executing the bus-path generation with respect to the bus for which it is determined in the verification that at least one of the nets is not successfully extracted;
Dinan et al. (US 2013/0170435) is cited to show the control plane information that comprises first label value for transmitting a first plurality of packets to the base station and second label value for transmitting a second plurality of packets to the packet network gateway.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WEI ZHAO/           Primary Examiner
Art Unit 2473